Citation Nr: 1233768	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-27 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a right wrist disability.  

6.  Entitlement to service connection for a left wrist disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1984 and from December 2003 to February 2005.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2008, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  In July 2008 and August 2011 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Right shoulder tendonitis clearly and unmistakably existed prior to the Veteran's second period of service and was not aggravated as a result of such service.  

3.  Left shoulder tendonitis clearly and unmistakably existed prior to the Veteran's second period of service and was not aggravated as a result of such service.  

4.  Right elbow tendonitis with epicondylitis clearly and unmistakably existed prior to the Veteran's second period of service and was not aggravated as a result of such service.  

5.  Left elbow tendonitis with epicondylitis clearly and unmistakably existed prior to the Veteran's second period of service and was not aggravated as a result of such service.  

6.  A chronic right wrist strain clearly and unmistakably existed prior to the Veteran's second period of service and was not aggravated as a result of such service.  

7.  A chronic left wrist strain clearly and unmistakably existed prior to the Veteran's second period of service and was not aggravated as a result of such service.  


CONCLUSIONS OF LAW

1.  Pre-existing right shoulder tendonitis was not aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).

2.  Pre-existing left shoulder tendonitis was not aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).

3.  Pre-existing right elbow tendonitis with epicondylitis was not aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).

4.  Pre-existing left elbow tendonitis with epicondylitis was not aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).

5.  A pre-existing chronic right wrist strain was not aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).

6.  A pre-existing chronic left wrist strain was not aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  During the pendency of the claim, the Court found in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  .

Prior to initial adjudication of the Veteran's claims, a letter dated in August 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The August 2008 notice also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA medical examination reports, as well as VA and private treatment records are of record.  Records from the Veteran's employer are also of record, as are copies of submitted articles.  The record further includes a transcript of the Veteran's testimony at a personal hearing, as well as his and his representative's written contentions regarding his claims.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claims.  A VA examination with respect to the issues on appeal was obtained in December 2008, and the same examiner offered a follow-up opinion in September 2011.  38 C.F.R. § 3.159(c) (4).  The examination report and opinion in aggregate are adequate as they are predicated on an examination of the Veteran and provided opinions regarding whether the Veteran's current bilateral shoulder, elbow and wrist disabilities pre-existed service and were aggravated by such service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered, in active service; and (3) competent evidence of a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  In this regard, temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Initially, the Board observes that the medical evidence shows the Veteran's complaints of bilateral shoulder, elbow and wrist disabilities have been attributed to known clinical diagnoses.  Because those diagnoses are not illnesses that the Secretary has determined warrants presumptive service connection, service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Further, the Board finds that the most probative evidence of record constitutes clear and unmistakable evidence that the Veteran's bilateral shoulder, elbow and wrist disabilities existed prior to his second period of service.  The evidence shows that the Veteran was repeatedly treated for diagnosed bilateral shoulder, elbow and wrist strains, as well as bilateral epicondylitis prior to his second period of service, and indeed he does not contend otherwise.  Moreover, an October 2003 evaluation for the National Guard indicated that he had permanent physical limitation due to bilateral shoulder, elbow and wrist strains.  In light of this evidence, there is no presumption of soundness at service entry with respect to these conditions.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).  

Having determined that the Veteran's bilateral shoulder, elbow and wrist disabilities clearly and unmistakably pre-existed service, the case then turns on whether the pre-existing disabilities were aggravated during his last period of active service.  A December 2003 pre-deployment health assessment notes that the Veteran was on a physical profile.  A December 2004 post-deployment health assessment shows that he experienced swollen, stiff or painful joints during his deployment and he also indicated that he had swollen or painful joints in his shoulders, elbows and hands in a January 2005 report of medical history.  A May 2005 medical examination report shows that clinical evaluation of the upper extremities revealed limitation of range of motion with a diagnosis of tendonitis to the bilateral shoulders and wrists.  Moreover, a December 2008 VA examiner, after examining the Veteran and reviewing his claims files, acknowledged that it was likely that there was an increase in his symptoms during his active duty service.  However, the examiner further opined that there was no permanent aggravation or worsening of the pre-existing underlying conditions.  In a subsequent September 2011 opinion, the examiner again opined that there was no evidence that the Veteran had permanent worsening of his pre-existing conditions due to the natural progress of the underlying conditions.

In his statements and testimony, the Veteran competently and credibly reports that these conditions increased in severity during service and continue to persist.  The Board acknowledges that these conditions are capable of lay observation.  Barr.  Post-service medical evidence support his statements and testimony as it shows that he has continued to seek treatment for bilateral shoulder, elbow and wrist pain.  The Board, however, affords the December 2008 VA examination report and the examiner's September 2011 opinion great probative value.  The examiner based the report and opinions on reviews of the claims files and considered the relevant evidence, specifically referencing treatment records prior to the Veteran's service, as well as he service treatment records and post-service treatment records.  The examiner noted that the Veteran's bilateral shoulder, elbow and wrist disabilities were treated in service and opined that the increased symptomatology was activity-related and did not show a worsening of the underlying conditions or a permanent aggravation.  Moreover, the Board finds that the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  In this respect, although he is competent to report an increase in his symptoms during service, he is not competent to determine whether such increased symptoms were actually evidence of a permanent worsening of the underlying disabilities beyond their natural progression.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the Board finds the VA examiner's report and opinions most persuasive.  

In sum, the evidence of record does not show that the pre-existing bilateral shoulder, elbow and wrist disabilities underwent a permanent increase in severity during service.  Rather, the most persuasive evidence indicates that the Veteran had temporary or intermittent flare-ups of symptoms of the pre-existing disabilities, which does not constitute sufficient evidence to show increased disability for the purposes of determinations of service connection based on aggravation.  Although the Veteran has provided competent and credible testimony that his pre-existing bilateral shoulder, elbow and wrist disabilities were worsened by his service, the Board finds that the VA examiner's opinion regarding whether such disabilities were permanently aggravated beyond their natural progression to be more probative.  As the underlying bilateral shoulder tendonitis, bilateral elbow tendonitis with epicondylitis and chronic bilateral wrist strains have not been shown to have permanently worsened, the presumption of aggravation does not arise in this case.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Therefore, the Board finds that a preponderance of the evidence is against the claims for service connection must be denied.  38 C.F.R. §§ 3.303, 3.304, and 3.306.


ORDER

Service connection for tendonitis of the right shoulder is denied.

Service connection for tendonitis of the left shoulder is denied.

Service connection for tendonitis with epicondylitis of the right elbow is denied.

Service connection for tendonitis with epicondylitis of the left elbow is denied.

Service connection for a chronic right wrist strain is denied.

Service connection for a chronic left wrist strain is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


